Exhibit 10.2
PSYCHIATRIC SOLUTIONS, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT
     This Change in Control Severance Agreement (the “Agreement”) is made and
entered into as of the 15th day of April, 2010, by and between Psychiatric
Solutions, Inc. (the “Company”) and                                         
(the “Executive”).
     WHEREAS, the Executive is a senior executive of the Company and is expected
to make major contributions to the profitability, growth and financial strength
of the Company;
     WHEREAS, the Company recognizes that, as is the case of most companies, the
possibility of a Change in Control (as hereinafter defined) exists;
     WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives, including the Executive,
applicable in the event of a Change in Control; and
     WHEREAS, the Company desires to provide additional inducement for the
Executive to remain in the ongoing employ of the Company, particularly in the
event of a threat or the occurrence of a Change in Control of the Company;
     NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, the Company and the Executive agree as follows:
     1. Certain Defined Terms: In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
          (a) “Base Pay” means the Executive’s gross annual salary as may be
determined from time to time by the Company, whether acting through its Board of
Directors (the “Board”) or a committee thereof, its President and CEO or
otherwise, including deferrals of the foregoing pursuant to Section 125 of the
Code and deferrals by the Executive under any deferred compensation plan
maintained by the Company or any affiliate thereof.
          (b) “Change in Control” means a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, as described in the default definitions under Treasury
Regulation Sections 1.409A-3(i)(5)(v) – (vii).
          (c) “Code” means the Internal Revenue Code of 1986, as amended.
          (d) “Company” means Psychiatric Solutions, Inc., a Delaware
corporation, and, as the context may require, its direct and indirect
wholly-owned subsidiaries and affiliates.
          (e) “Disability” means a condition that results in the Executive’s
(i) being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or, (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.

 



--------------------------------------------------------------------------------



 



          (f) “Incentive Pay” means the aggregate annual bonus, incentive bonus
or other payments of cash compensation, in addition to Base Pay, made or
authorized or contemplated to be made in regard to services rendered by the
Executive in any fiscal year pursuant to any bonus, incentive compensation,
profit-sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement (whether or not funded) of the Company or any
successor thereto, including deferrals of the foregoing pursuant to Section 125
of the Code and deferrals by the Executive under any deferred compensation plan
maintained by the Company or any affiliate thereof.
          (g) “Separation Date” means the date on which the Executive
experiences a Separation from Service.
          (h) “Separation from Service” means a separation from service with the
Company within the meaning of the default definition of section 1.409A-1(h) of
the Treasury Regulations.
          (i) “Severance Period” means the period of time commencing on the date
of the first occurrence of a Change in Control and continuing until the earliest
of (i) the first anniversary of the occurrence of the Change in Control, or
(ii) the Executive’s death or Disability.
          (j) “Term” means the period commencing as of the date first set forth
above and expiring as of the later of (i) the close of business on December 31,
2011, or (ii) the expiration of the Severance Period; provided, however, that
(A) commencing on December 31, 2011 and each December 31 thereafter until the
occurrence of a Change in Control, the Term of this Agreement will automatically
be extended for an additional year unless, not later than October 1 immediately
preceding each such December 31, the Company or the Executive shall have given
written notice that it or the Executive, as the case may be, does not wish to
have the Term extended and (B) subject to the last sentence of Section 8, if,
prior to a Change in Control, the Executive ceases for any reason to be an
employee of the Company, thereupon without further action the Term shall be
deemed to have expired and this Agreement will immediately, without further
action, terminate and be void and of no further force or effect.
     2. Separation from Service Following a Change in Control:
          (a) In the event of the occurrence of a Change in Control, the
Executive’s employment may be terminated by the Company during the Severance
Period. If, during the Severance Period, the Executive’s employment is
terminated by the Company, other than as a result of the Executive’s death or
Disability, the Executive will be entitled to the compensation and benefits
provided by Section 3 hereof.
          (b) In the event of the occurrence of a Change in Control, the
Executive may terminate his or her employment with the Company during the
Severance Period, with the right to the compensation and benefits as provided in
Section 3, upon the occurrence of one or more of the following events
(regardless of whether any other reason for such termination exists or has
occurred, including without limitation, other employment):
     (i) Failure to elect or reelect or otherwise to maintain the Executive in
the office(s) of the Company which the Executive held immediately prior to a
Change in Control;
     (ii) (A) A material adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position(s) which the Executive held immediately prior to the Change in Control
(including, without

2



--------------------------------------------------------------------------------



 



limitation, a change in offices, titles, scope of the business or other
activities for which the Executive was responsible, or upstream or downstream
reporting relationships);
     (B) A reduction in the aggregate amount of the Executive’s Base Pay or
Incentive Pay as in effect for the Executive immediately prior to the occurrence
of a Change in Control or such higher amount of Base Pay or Incentive Pay as may
thereafter be determined by the Company, whether acting through the Board or a
committee thereof, its President and CEO or otherwise, or
     (C) The termination, elimination or denial of the Executive’s rights to
employee benefits or any material reduction in the scope or value thereof (in
the case of any such reduction, with scope and value considered in the
aggregate), any of which is not remedied by the Company within ten (10) calendar
days after receipt by the Company of written notice from the Executive of such
change, reduction, termination, elimination, denial or reduction, as the case
may be;
     (iii) A change in business circumstances occurs following a Change in
Control, including, without limitation, a change in the scope of the business or
other activities for which the Executive was responsible immediately prior to
the Change in Control or a change in the Executive’s upstream or downstream
reporting responsibilities, which change in business circumstances renders the
Executive substantially unable to carry out, materially hinders Executive’s
performance of, or causes Executive to suffer a material reduction in, any of
the authorities, powers, functions, responsibilities or duties attached to the
position(s) held by the Executive immediately prior to the Change in Control,
which situation is not remedied within ten (10) calendar days after receipt by
the Company of written notice from the Executive of such situation;
     (iv) The liquidation, dissolution, merger, consolidation or reorganization
of the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (directly
or by operation of law) assumed all duties and obligations of the Company under
this Agreement pursuant to Section 10(a);
     (v) The Company relocates its principal executive offices, or requires the
Executive to have his or her principal location of work changed, to any location
which is in excess of 25 miles from the location thereof immediately prior to
the Change in Control, or requires the Executive to travel away from the
Company’s principal executive offices in the course of discharging his or her
responsibilities or duties hereunder at least twenty percent (20%) more (in
terms of aggregate days in any calendar year or in any calendar quarter when
annualized for purposes of comparison to any prior year) than was required of
Executive in any of the three full years immediately prior to the Change in
Control without, in either case, his or her prior written consent; or
     (vi) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto.
     Notwithstanding anything herein to the contrary, for purposes of this
Agreement, an event will not constitute a termination of employment unless it
qualifies as a Separation from Service.

3



--------------------------------------------------------------------------------



 



          (c) A Separation from Service will not affect any rights which the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company providing employee benefits, which rights shall be
governed by the terms thereof.
     3. Severance Compensation and Other Benefits:
          (a) Except to the extent that, upon the consummation of the
transaction or event constituting a Change in Control, the outstanding stock
options and shares of restricted stock held by the Executive are assumed, or
substituted by economically equivalent awards subject to the same vesting
schedule and forfeiture terms, by the purchaser or successor to the Company in
such Change in Control (or an affiliate thereof), effective immediately prior to
the consummation of the Change in Control, (i) all outstanding stock options
held by the Executive shall become fully vested and exercisable, and (ii) all
outstanding shares of restricted stock held by the Executive shall become fully
vested and all forfeiture and transfer restrictions thereon shall lapse.
          (b) If, following the occurrence of a Change in Control and during the
Severance Period, (i) the Company terminates the Executive’s employment (other
than as a result of the Executive’s death or Disability) pursuant to
Section 2(a), or (ii) the Executive terminates his or her employment pursuant to
Section 2(b), the Company shall:
     (i) pay to the Executive a lump sum payment (the “Severance Payment”)
within thirty (30) calendar days of the Separation Date, in an amount equal to:
          (A) any unpaid Base Pay through the Separation Date;
          (B) two (2) times the sum of (a) Base Pay (the aggregate amount and
the components of which shall be determined based on the highest rate in effect
for any period prior to the Separation Date), plus (b) Incentive Pay in an
amount equal to the higher of (X) the highest annual amount of Incentive Pay
paid to or earned by the Executive with respect to any fiscal year during the
three (3) fiscal years immediately preceding the fiscal year in which the Change
in Control occurs, and (Y) 100% of the Incentive Pay amount that would be
payable, assuming that both the Company and the Executive satisfy 100% (but not
in excess of 100%) of the performance objective(s) specified in or pursuant to
the applicable agreement, policy, plan, program or arrangement and communicated
to the Executive by the Company, whether or not attained as of such Separation
Date, to the Executive for the fiscal year in which the Change in Control
occurs;
          (C) payment in respect of any accrued but unused paid time off or sick
pay, and payment in respect of any business expenses incurred but not reimbursed
prior to the Separation Date;
          (D) any other compensation or benefits which may be owed or provided
to or in respect of the Executive in accordance with the terms and provisions of
any plans or programs of the Company; and
          (E) a pro-rata portion of the Incentive Pay amount that would be
payable, assuming that both the Company and the Executive satisfy 100% (but not
in excess of 100%) of the performance objective(s) specified in or pursuant to
the applicable

4



--------------------------------------------------------------------------------



 



agreement, policy, plan, program or arrangement and communicated to the
Executive by the Company, whether or not attained as of the Separation Date, to
the Executive for the fiscal year in which the Separation Date occurs,
calculated by dividing such amount by a twelve and multiplying the quotient by
the number of full or partial months of employment completed prior to the
Separation Date;
          provided, however, the Company shall not be obligated to make the
Severance Payment unless and until the Executive signs a release as described in
Section 3(e) below.
     (ii) (A) for twenty-four (24) months following the Separation Date (the
“Continuation Period”), arrange at its sole expense, to provide the Executive
with health and welfare benefits (other than long-term disability insurance
benefits) that are substantially similar to the better of (when considered in
the aggregate) (X) those health and welfare benefits (other than long-term
disability insurance benefits) that the Executive was receiving or entitled to
receive immediately prior to the Change in Control, or (Y) those health and
welfare benefits (other than long-term disability insurance benefits) that the
Executive was receiving or entitled to receive immediately prior to the
Separation Date, and
          (B) such Continuation Period will be considered service with the
Company for the purpose of determining service credits under or in respect of
any health and welfare benefits applicable to the Executive, his or her
dependents or his or her beneficiaries.
If and to the extent that any health or welfare benefit described in subsection
(A) or (B) of this Section 3(b)(ii) cannot be paid or provided under any
applicable law or regulation, including without limitation Section 409A of the
Code, or under the terms of any policy, plan, program or arrangement of the
Company, then the Company will take all action necessary to ensure that such
benefit is provided through other means to the Executive, his or her dependents
and beneficiaries, as applicable, or the Company shall pay to the Executive a
lump sum amount in cash equal to the fair market value of such foregone benefit,
within the time period specified in Section 3(b)(i) above. The Company shall
make any payment that may be necessary to ensure that the Executive’s after-tax
position with respect to any health and welfare benefits received pursuant to
this Section 3(b)(ii) is not worse than the Executive’s after-tax position in
the event such benefits had been provided to the Executive while he or she was
employed by the Company.
     (iii) (A) cause each stock option of the Executive, to the extent that it
shall not otherwise have become vested and exercisable, to automatically become
fully and immediately vested and exercisable, without regard to any otherwise
applicable vesting requirement, and
          (B) cause each restricted stock or other equity-based award of the
Executive to become fully and immediately vested and all forfeiture and transfer
restrictions thereon shall lapse.
          (c) Without limiting the rights of the Executive at law or in equity,
if the Company fails to make any payment or provide any benefit required to be
made or provided hereunder on a timely basis, the Company will pay interest on
the amount or value thereof at an annualized rate of interest equal

5



--------------------------------------------------------------------------------



 



to the so-called composite “prime rate” as quoted from time to time during the
relevant period in The Wall Street Journal. Such interest will be payable as it
accrues on demand. Any change in such prime rate will be effective on and as of
the date of such change.
          (d) For a period of twelve (12) months following the Separation Date,
the Company shall timely reimburse the Executive for up to an aggregate of
twenty-five thousand dollars ($25,000) of bona-fide outplacement counseling and
related benefits obtained by the Executive.
          (e) The Company’s obligations pursuant to this Section 3 shall be
conditioned upon Executive’s execution, delivery, and non-revocation of a
release in substantially the form attached hereto as Exhibit A (the “Release”)
within thirty (30) days after the Executive’s Separation Date and the amounts
provided for in Section 3(b)(i) shall be paid in a single lump sum cash payment
on the thirtieth day after the Executive’s Separation Date; provided, however,
that notwithstanding the foregoing, if the Executive is a “specified employee”
for purposes of Section 409A of the Code and the regulations issued thereunder
(a “Specified Executive”), any payments required to be made pursuant to this
Agreement shall not commence until one (1) day after the day which is six (6)
months after the Executive’s Separation from Service (the “Delay Period”). In
addition, if the Executive is a Specified Executive, to the extent that benefits
to be provided to the Executive pursuant to Section 3(b)(ii) of this Agreement
are not “disability pay,” “death benefit” plans or non-taxable medical benefits
within the meaning of Treasury Regulation Section 1.409A-1(a)(5) or other
benefits not considered nonqualified deferred compensation within the meaning of
that regulation, such provision of benefits shall be delayed until the end of
the Delay Period, unless the Executive’s termination occurs by reason of his
death. Notwithstanding the foregoing, to the extent that the previous sentence
applies to the provision of any ongoing benefits that would not be required to
be delayed if the premiums were paid by the Executive, the Executive shall pay
the full cost of the premiums for such benefits during the Delay Period and the
Company shall pay the Executive an amount equal to the amount of such premiums
paid by the Executive during the Delay Period within ten (10) days after the end
of the Delay Period. To the extent that any benefits to be provided to the
Executive pursuant to this Agreement are considered nonqualified deferred
compensation and are reimbursements subject to Treasury
Regulation Section 1.409A-3(i)(1)(v), then (i) the reimbursement of eligible
expenses related to such benefits shall be made on or before the last day of the
Executive taxable year following the Executive taxable year in which the expense
was incurred and (ii) notwithstanding anything to the contrary in this Agreement
or any plan providing for such benefits, the amount of expenses eligible for
reimbursements during any taxable year of the Executive shall not affect the
expenses eligible for reimbursements in any other taxable year.
          (f) Notwithstanding any other provision of this Agreement to the
contrary, the parties’ respective rights and obligations under this Section 3
and under Sections 4, 5, 6 and 7 will survive any termination or expiration of
this Agreement or the termination of the Executive’s employment following a
Change in Control for any reason whatsoever.
     4. Reduction of Payments if Reduction Would Result in Greater After-Tax
Amount.
          (a) Notwithstanding anything herein to the contrary, in the event that
the Executive receives any payments or distributions, whether payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, that constitute “parachute payments” within the meaning of
Section 280G of the Code, and the net after-tax amount of the parachute payment
is less than the net after-tax amount if the aggregate payment to be made to the
Executive were three times the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code) less $1.00, then the aggregate of the amounts
constituting the parachute payment shall be reduced to an amount that will equal
three times the Executive’s base amount, less $1.00 (the “Adjusted Amounts”).
Such reduction shall be effected by reducing the amount of the Severance Payment
or, to the extent no Severance Payment is then due or the

6



--------------------------------------------------------------------------------



 



Severance Payment is insufficient to effect an adequate reduction, by rescinding
the accelerated vesting of equity awards. The determinations to be made with
respect to this Section 4 shall be made by a certified public accounting firm
designated by the Company and reasonably acceptable to the Executive (the
“Accounting Firm”). All fees and expenses of the Accounting Firm shall be borne
solely by the Company.
          (b) Following any reduction effected pursuant to Section 4(a) above,
the Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Executive
of excise tax under Section 4999 of the Code (the “Excise Tax”). Such
notification shall be given as soon as practicable but no later than 10 business
days after the Executive is informed in writing of such claim and shall apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
          (iv) permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any excise tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limiting the foregoing
provisions of this Section 4(b), the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, to the extent permitted by law, the Company
shall advance the amount of such payment to the Executive on an interest-free
basis and shall indemnify and hold the Executive harmless, on an after-tax
basis, from any Excise Tax or income tax (including interest or penalties with
respect thereto) imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and provided further that any
extension of the statute of limitations relating to payment of taxes for the
Executive’s taxable year with respect to which such contested amount is claimed
to be due is limited solely to such contested amount.
          (c) If, following a reduction effected in accordance with
Section 4(a), it nevertheless is ultimately determined by a court or pursuant to
a final determination by the Internal Revenue Service that any of the Adjusted
Amounts paid or payable to the Executive are subject to the Excise Tax (or if
the Company declines to challenge the imposition of the Excise Tax), then,
notwithstanding anything

7



--------------------------------------------------------------------------------



 



contained in this Section 4 to the contrary, the Company shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of (i) any Excise Tax; (ii) any
federal, state or local income tax, interest charges or penalties arising in
respect of the imposition of such Excise Tax; and (iii) any federal, state or
local income tax or Excise Tax imposed upon the payment provided for by this
Section 4(c), shall be equal to the Adjusted Amounts. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rates of taxation in the state and
locality of the Executive’s domicile for income tax purposes on the date the
Gross-Up Payment is made, net of the maximum reduction in federal income taxes
that could be obtained from deduction of such state and local taxes.
     5. Restrictive Covenants:
          (a) The Executive will, with reasonable notice during or after his
period of employment with the Company, furnish information as may be in his
possession and cooperate with the Company as may reasonably be requested in
connection with any claims or legal actions in which the Company is or may
become a party.
          (b) The Executive recognizes and acknowledges that all information
pertaining to the affairs, business, clients, customers or other relationships
of the Company is confidential and is a unique and valuable asset of the
Company. Access to and knowledge of this information are essential to the
performance of the Executive’s duties under this Agreement. During the
Executive’s employment with the Company and for a twelve (12) month period
following the Executive’s resignation from his employment with the Company
within twelve (12) months following a Change in Control other than a resignation
for a reason described in Section 2(b), the Executive will not, except to the
extent reasonably necessary in performance of the duties under this Agreement,
(i) give to any person, firm, association, corporation or governmental agency
any information concerning the affairs, business, clients, customers or other
relationships of the Company, except as required by law, or (ii) make use of
this type of information for his own purposes or for the benefit of any person
or organization other than the Company. The Executive will use his best efforts
to prevent the disclosure of this information by others. All records, memoranda,
etc. relating to the business of the Company, whether made by the Executive or
otherwise coming into his possession, are confidential and will remain the
property of the Company. Upon the termination of the Executive’s employment, the
Executive shall deliver promptly to the Company all Company-owned equipment,
notebooks, property, documents, memoranda, reports, files, books,
correspondence, lists or other written or electronic records relating to the
Company’s business that are or have been in the Executive’s possession or under
the Executive’s control.
          (c) During the Executive’s employment with the Company and for a
twelve (12) month period thereafter, the Executive will not use his status with
the Company to obtain loans, goods or services from another organization on
terms that would not be available to him in the absence of this relationship to
the Company. During the Executive’s employment with the Company and for a twelve
(12) month period following the Executive’s resignation from his employment with
the Company within twelve (12) months following a Change in Control other than a
resignation for a reason described in Section 2(b), the Executive will not
(i) make any statements or perform any acts intended to advance the interests of
any existing or prospective competitors of the Company in any way that will
injure the interests of the Company, (ii) without express prior written approval
from the Company’s Board of Directors, directly or indirectly own or hold any
proprietary interest in, be employed by or receive compensation from any party
engaged in the behavioral health business or any other business in which the
Company is engaged at the time of the Executive’s termination in the same
geographic areas where the Company does business, and (iii) without express
prior written approval from the Company’s Board of

8



--------------------------------------------------------------------------------



 



Directors, solicit any suppliers, customers or clients of the Company or discuss
with any employee of the Company information or operation of any business
intended to compete with the Company. For the purposes of the Agreement,
proprietary interest means legal or equitable ownership, whether through stock
holdings or otherwise, of a debt or equity interest (including options,
warrants, rights and convertible interests) in a business, firm or entity, or
ownership or more than 1% of any class of equity interest in a publicly-held
company. The Executive acknowledges that the covenants contained herein are
reasonable as to geographic and temporal scope. For a twelve (12) month period
following the Executive’s resignation from his employment with the Company
within twelve (12) months following a Change in Control other than a resignation
for a reason described in Section 2(b), the Executive will not directly or
indirectly hire any employee of the Company or solicit or encourage any such
employee to leave the employ of the Company.
          (d) Neither the Company nor the Executive will, at any time after the
date hereof, whether directly, indirectly, or through affiliates, publish or
communicate any derogatory statements or opinions about the other (and with
respect to the Company, including but not limited to disparaging or derogatory
statements or opinions about the Company or any of its subsidiaries or
affiliates or any of the Company’s or its subsidiaries’ or affiliates’
management, directors or services) to any third party; provided that it shall
not be a breach of this Section 5(d). for either party to testify truthfully in
any judicial or administrative proceeding or to make statements or allegations
in legal filings that are based on reasonable belief and are not made in bad
faith.
          (e) The Executive acknowledges that his breach or threatened or
attempted breach of any provision of Section 5 would cause irreparable harm to
the Company, which could not be compensable by monetary damages, and that the
Company shall be entitled, in addition to all other applicable remedies, to a
temporary and permanent injunction and a decree for specific performance of the
terms of this Section 5 without being required to prove damages or furnish any
bond or other security.
          (f) The Executive shall not be bound by the provisions of Section 5 in
the event of the default by the Company in its obligations under this Agreement
that are to be performed upon or after termination of this Agreement, provided
that the Company fails to cure such default within thirty (30) days following
written notice of such breach by the Executive to the Company.
     6. No Mitigation Obligation. The Company hereby acknowledges that it will
be difficult and may be impossible for the Executive to find reasonably
comparable employment within a reasonable time period following the Separation
Date. In addition, the Company acknowledges that its severance pay plans and
policies applicable in general to its salaried employees typically do not
provide for mitigation, offset or reduction of any severance payments received
thereunder. Accordingly, the payment of the severance compensation by the
Company to the Executive in accordance with the terms of this Agreement is
hereby acknowledged by the Company to be reasonable, and the Executive will not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise, nor will any profits, income, earnings
or other benefits from any source whatsoever create any mitigation, offset,
reduction or any other obligation on the part of the Executive hereunder or
otherwise.
     7. Legal Fees and Expenses. It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by arbitration, litigation or otherwise, because the cost
and expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, if it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes

9



--------------------------------------------------------------------------------



 



any arbitration, litigation or other action or proceeding designed to deny, or
to recover from, the Executive the benefits provided or intended to be provided
to the Executive hereunder, the Company irrevocably authorizes the Executive
from time to time to retain counsel of Executive’s choice, at the reasonable
expense of the Company, to advise and represent the Executive in connection with
any such interpretation, enforcement or defense, including without limitation,
the initiation or defense of any arbitration proceedings, litigation or other
legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
Without respect to whether the Executive prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive in connection with any of the foregoing, unless an
arbitrator or other finder of fact determines that the claim or position
asserted by the Executive in any action or proceeding against the Company was
frivolous and that the Executive should, therefore, bear all or any portion of
such fees and expenses.
     8. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company prior to or following any
Change in Control. Any event or occurrence described in Section 2(b)(i), (ii),
(iii), (v) or (vi) hereof following the commencement of a discussion with a
third person that ultimately results in a Change in Control shall be deemed to
have occurred after a Change in Control for the purposes of this Agreement.
     9. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.
     10. Successors and Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive and the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 10(a) and 10(b). Without limiting the generality or effect
of the foregoing, the Executive’s right to receive payments hereunder will not
be assignable, transferable or delegable, whether by pledge, creation of a
security interest, or otherwise, other than by a transfer by Executive’s will or
by the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 10(c), the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

10



--------------------------------------------------------------------------------



 



     11. Notices. For all purposes of this Agreement (except as otherwise
expressly provided in this Agreement with respect to notice periods), all
communications, including without limitation, notices, consents, requests or
approvals, required or permitted to be given hereunder shall be in writing and
shall be deemed to have been duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof orally confirmed), or
ten business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or five business days
after having been sent by a nationally recognized overnight courier service such
as FedEx or UPS, addressed to the Company at 6640 Carothers Parkway, Suite 500,
Franklin, Tennessee 37067 (to the attention of the General Counsel of the
Company) and to the Executive at the Company’s address, with a copy to the
Executive at his or her principal residence, or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address shall be effective only upon receipt.
     12. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Tennessee, without giving effect to
the principles of conflict of laws of such State.
     13. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
     14. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement.
     15. Arbitration. Any dispute, controversy or claim arising out of or in
connection with or relating to this Agreement or any breach or alleged breach
thereof shall be submitted to and settled by binding arbitration in Nashville,
Tennessee, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (or at any other place or under any other form of
arbitration mutually acceptable to the parties so involved). Any dispute,
controversy or claim submitted for resolution shall be submitted to one neutral
arbitrator agreed to by the parties, who shall have the authority to render a
decision in terms of findings of fact and conclusions of law. No arbitration
shall be commenced after the date when institution of legal or equitable
proceedings based upon such subject matter would be barred by the applicable
statute of limitations. Either party may bring an action in any court of
competent jurisdiction to compel arbitration under this Agreement, to enforce an
arbitration award, and to vacate an arbitration award. However, in actions
seeking to vacate an award, the standard of review to be applied to the
arbitrator’s findings of fact and conclusions of law will be the same as that
applied by an appellate court reviewing a decision of a trial court sitting
without a jury. The parties agree that in any arbitration commenced pursuant to
this Agreement, the parties shall be entitled to such discovery (including
depositions, requests for the production of documents and interrogatories) as is
allowed by the arbitrator after the arbitrator hears arguments for and against
limits which shall be imposed on discovery by each party in arbitration. The
arbitrator shall have full power and authority to limit discovery. In the event
that either party fails to comply with its discovery obligations hereunder, the
arbitrator shall have full power and authority to compel disclosure or impose
sanctions to the full extent of Rule 37, Federal Rules of

11



--------------------------------------------------------------------------------



 



Civil Procedure. Unless the parties agree otherwise, the parties, the
arbitrator, and the American Arbitration Association shall treat the arbitration
proceedings, any related discovery, and the decision of the arbitrator, as
confidential, except in connection with judicial proceedings ancillary to the
arbitration, such as a judicial challenge to, or enforcement of, an award, and
unless otherwise required by law to protect a legal right of a party. To the
extent possible, any specific issues of confidentiality should be raised with
and resolved by the neutral arbitrator. The arbitrator shall, in its award,
allocate between the parties the costs of arbitration, which shall include
reasonable attorneys’ fees of the parties, in such proportions as the arbitrator
deems just; provided, however, that the Company shall pay the arbitrator’s fees
and expenses.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     17. Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the subject matter hereof and supersedes all prior
agreements, arrangements and understandings with respect to such subject matter.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

            PSYCHIATRIC SOLUTIONS, INC.
      By:           Name:           Title:           EXECUTIVE

      [Name]               

13



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE
          This RELEASE, executed as of                                  ,
20          (this “Release”), is made by the undersigned (the “Executive”) in
favor of Psychiatric Solutions, Inc. (the “Company”) and the other “Releasees”
(as hereinafter defined).
          WHEREAS, the Executive and the Company have entered into that certain
Change in Control Severance Agreement, dated as of April 15, 2010 (the
“Agreement”), pursuant to which, among other things, the Executive is entitled
to certain severance compensation and benefits, subject to the Executive’s
execution and delivery of this Release;
          NOW, THEREFORE, in consideration of the terms and provisions contained
herein and in the Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive hereby
agrees as follows:
     1. Release.
               (a) The Executive hereby knowingly and voluntarily releases and
forever discharges the Company and its subsidiaries and affiliates (within the
meaning of Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934, as amended, together with all of their respective current and former
officers, directors, consultants, agents, attorneys, representatives and
employees, and each of their predecessors, successors and assigns (collectively,
the “Releasees”), from any and all debts, demands, actions, causes of actions,
accounts, covenants, contracts, agreements, claims, damages, omissions,
promises, and any and all claims, liabilities and obligations whatsoever, of
every name, nature, kind, character and description, known or unknown, direct or
indirect, absolute or contingent, suspected or unsuspected, both in law and
equity, which the Executive has ever had, now has, or may hereafter claim to
have against the Releasees by reason of any matter, cause or thing whatsoever
arising out of the Executive’s employment with the Company (or any subsidiary
thereof) or the termination of the Executive’s employment with the Company (or
any subsidiary thereof) (individually, a “Claim” and collectively, “Claims”).
This Release shall apply to any Claim of any type, including, without
limitation, any and all Claims of any type that the Executive may have arising
under the common law, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Employee Retirement Income Security Act (“ERISA”), the
Sarbanes-Oxley Act of 2002, and any other Federal, state or local statutes,
regulations, ordinances or common law (but shall not apply to any Claims the
Executive may have arising under the Age Discrimination in Employment Act, as
amended), or under any policy, agreement, contract, understanding or promise,
written or oral, formal or informal, between any of the Releasees and the
Executive; provided, however, that this Release shall not apply to or affect or
impair (i) Claims for vested benefits pursuant to any Company employee benefit
plan in which the Executive was a participant before the Separation Date;
(ii) any Claims for unemployment insurance benefits or workers’ compensation
benefits applicable to the period through the Separation Date; (iii) any Claims
that may arise for indemnification of the Executive under any directors and
officers or similar insurance, or under the bylaws, certificate of incorporation
and/or other applicable governing documents of the Company, its subsidiaries
and/or affiliates; or (iv) any and all Claims to payments, rights and benefits
arising under the Agreement.
               (b) For the purpose of implementing a full and complete release,
the Executive understands and agrees that this Release is intended to include
all Claims, if any, which the Executive may have, including Claims that the
Executive does not now know or suspect to exist in the Executive’s favor against
the Company or any of the Releasees and that this Release extinguishes those
Claims.

A-1



--------------------------------------------------------------------------------



 



               (c) The Executive represents and warrants that he or she has not
filed any complaints or charges with any court or administrative agency against
the Company or any of the Releasees, which have not been dismissed, closed,
withdrawn or otherwise terminated on or before the date of this Release. The
Executive further represents and agrees that he or she has not assigned nor
transferred or attempted to assign or transfer, nor will the Executive attempt
to assign or transfer, to any person or entity not a party to this Release, any
of the Claims the Executive is releasing in this Release. Furthermore, by
signing this Release, the Executive (i) represents and agrees that he or she
will not be entitled to any personal recovery in any action or proceeding that
may be commenced on the Executive’s behalf arising out of the matters released
herein and (ii) covenants and agrees to refrain from directly or indirectly
asserting any Claim, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any of the Releasees, based upon any Claim
released or purported to be released hereby.
               (d) The Executive (i) acknowledges that he or she fully
comprehends and understands all the terms of this Release and their legal
effects and (ii) expressly represents and warrants that (A) he or she is
competent to effect the release made herein knowingly and voluntarily and
without reliance on any statement or representation of the Company or its
directors, officers, employees, accountants, advisors, attorneys, consultants or
other agents and (B) he or she had the opportunity to consult with an attorney
regarding this Release.
     2. Entire Agreement. This Release constitutes the entire agreement and
understanding between the Executive and the Company with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, whether written or oral, between the Executive and the Company
relating to the subject matter hereof (which shall not be deemed to include the
Agreement), and there are no representations, understandings or agreements
relating to the subject matter hereof that are not fully expressed in this
Release.
     3. Amendments. This Release may not be modified, amended, supplemented or
canceled, except by written instrument executed by the person(s) against whose
interest any of the foregoing shall operate.
     4. Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Tennessee for contracts made and to be
fully performed in such state, without giving effect to any choice of law rules
that may require the application of the laws of another jurisdiction.
     5. Defined Terms; Third Party Beneficiaries. Capitalized terms used and not
otherwise defined in this Release shall have the respective meanings ascribed to
such terms in the Agreement. Each Releasee is expressly intended to be a third
party beneficiary of this Release and each may enforce the terms and provisions
of this Release.
          IN WITNESS WHEREOF, the Executive has executed this Release to be
effective as of the date first above written.

            EXECUTIVE

      [Name]                 

A-2